         Case 1:20-cr-00480-VSB Document 8 Filed 09/14/20 Page 1 of 2




                                                  JUDGE !RODERICI<

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      X


UNITED STATES OF AMERICA                      INDICTMENT

             - v. -                           20 Cr.

VICTOR A. SANCHEZ-SANTA,

             Defendant.                         20 CRIM 480
                                      X


                                  COUNT ONE
                                   (Arson)

        The Grand Jury charges:

             On or about June 9, 2020, in the Southern District of

New York and elsewhere, VICTOR A. SANCHEZ-SANTA, the defendant,

maliciously damaged and destroyed, and attempt~d to damage and

destroy, by means of fire and an explosive, a vehicle, in whole

and in part owned and possessed by an institution and

organization receiving Federal financial assistance, to wit,

SANCHEZ-SANTA lit a cloth glove on fire and tossed it under a

vehicle owned by the New York Police Department in New York, New

York.


    (Title 18, United States Code, Sections 844 (f) (1) and 2.)



                                          ~T~~\T,e
                                          Acting United States Attorney
Case 1:20-cr-00480-VSB Document 8 Filed 09/14/20 Page 2 of 2




          Form No. USA-33s-274 (Ed. 9-25-58)



             UNITED STATES DISTRICT COURT
            SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                              v.

               VICTOR A. SANCHEZ-SANTA,

                                           Defendant.


                         INDICTMENT

                           20 Cr.

            (18 U.S.C.   §§   844 (f) (1) and 2.)

                   AUDREY STRAUSS
            Acting United States Attorney



          ;-'---.....i..oreperson
